Exhibit 10.1

FORM OF

TRANSITION AND GENERAL RELEASE AGREEMENT

I, Charles R. Eyler, enter into this Transition and General Release Agreement
(“Agreement”) with Puma Biotechnology, Inc. (the “Company”), as of the Effective
Date, which is the eighth (8th) day after the date on which I sign this
Agreement if not revoked in accordance with Section 4(e) below.

WHEREAS, I am employed by the Company as its Senior Vice President of Finance
and Administrator and its Treasurer;

WHEREAS, I plan to retire as of February 15, 2019 from all positions and offices
with the Company (the “Retirement Date”), at which time the parties mutually
agreed to terminate the employment relationship;

WHEREAS, the Company and I (collectively the “Parties”, or, individually, a
“Party”) desire to facilitate the transition of my duties and resolve any and
all disputes that may exist between us;

WHEREAS, the Company has offered me severance benefits as set forth in this
Agreement; and

WHEREAS, I wish to accept the severance benefits and to release any and all
claims I may have against the Company.

NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

1. Transition and Retirement from Employment.

(a) I acknowledge and agree that my employment with the Company and any of its
parents, subsidiaries and affiliates (“Affiliates”) will terminate on the
Retirement Date.

(b) Between the Date of this Agreement and the Retirement Date, I will work to
transition my duties, and will continue to be paid a salary at the rate of
$425,189 per annum and be provided benefits in accordance with the Company’s
plans as in effect from time-to-time. I will also be available to assist the
Company with its filing of its Form 10K for 2018 through the date of such
filing, and to provide information, guidance and support to the Company’s
employees and advisors responsible for such filing; provided, however, that I
shall not be required to report for work at the Company’s offices starting
February 1, 2019.

(c) I understand that on or before the Retirement Date, the Company will pay me
all wages due through the Retirement Date, including any accrued, unused
vacation pay or paid time off.

(d) I understand that I am giving up any right or claim to future employment,
including without limitation, any future compensation or benefits, except as set
forth in this Agreement.

(e) I will submit within thirty (30) days of the Retirement Date a request for
reimbursement of any and all reasonable business expenses not reimbursed on or
before the Retirement Date that I incurred. Any request submitted by me will be
reviewed and expenses reimbursed in accordance with the Company’s normal
reimbursement process and requirements.

 

1



--------------------------------------------------------------------------------

(f) I represent and warrant that on or before the Retirement Date, I returned to
the Company all property of the Company, including without limitation, all keys,
access cards, credit cards, calling cards, computer hardware and software,
cellular phones and other mobile communications devices. To the extent that any
Company property was not in my possession in the Company’s office on the
Retirement Date, I will return it to the Company within seven (7) days of the
Retirement Date.

2. Severance.

(a) Severance Benefits. In consideration of, and subject to and conditioned upon
(i) my timely execution and non-revocation of this Agreement, (ii) my continued
service through the Retirement Date, (iii) my continued compliance with the
terms and conditions of Sections 3 and 10 of this Agreement and (iv) my
execution, on or within twenty-one (21) days following the Retirement Date, and
non-revocation, of the general release attached hereto as Exhibit A, I will
receive the following “Severance Benefits”:

(A) Severance Payment. On the Retirement Date, in addition to any accrued wages,
I will be paid severance, in a lump sum, of $425,189, less applicable taxes,
garnishments and any other withholdings required by law or that I have
authorized.

(B) 2018 Annual Bonus. After the Retirement Date, I will remain eligible to
receive an annual bonus for the Company’s 2018 fiscal year, based on my and the
Company’s actual performance results for such year, as determined by the
Compensation Committee of the Board of Directors of the Company in its sole
discretion. I will receive such payment in a single cash lump sum as and when
annual bonuses are paid generally to executives of the Company for such fiscal
year.

(C) Restricted Stock Units and Options. All outstanding Company stock options
and restricted stock units which are held by me and are unvested as of the
Retirement Date will vest in full on the Retirement Date, and the exercise
period of such stock options shall be extended to the outside expiration date of
each such stock option. For the avoidance of doubt, set forth below is a table
of such restricted stock units and stock options, both vested and unvested, and,
with respect the stock options, their outside expiration dates. I acknowledge
and agree that the foregoing extension to the exercise period of such stock
options may cause an incentive stock option to be reclassified as a
non-qualified stock option, and that I, and not the Company, shall be solely
responsible for any tax consequences relating to such reclassification.

 

Award Type    Grant Date      Shares Vested      Shares Unvested     
Expiration Date  

Incentive Stock Option

     2/13/2012        90,000        —          2/13/2022  

Incentive Stock Option

     12/17/2012        22,500        —          12/17/2022  

Incentive Stock Option

     11/18/2013        31,500        —          11/18/2023  

Non-qualified Stock Option

     11/19/2014        31,500        —          11/19/2024  

Non-qualified Stock Option

     10/8/2015        31,500        —          10/8/2025  

Non-qualified Stock Option

     5/25/2016        26,666        3,334        5/25/2026  

Non-qualified Stock Option

     2/16/2017        20,124        11,376        2/16/2027  

Non-qualified Stock Option

     2/11/2018        5,055        8,945        2/11/2028  

Restricted Stock Units

     10/14/2016        8,749        1,751        —    

Restricted Stock Units

     5/31/2017        10,497        10,503        —    

Restricted Stock Units

     2/11/2018        3,249        5,751        —    



--------------------------------------------------------------------------------

(b) Exclusivity of Benefits. Except as expressly provided in Sections 1 and 2 of
this Agreement, I understand and agree that I am not entitled to any additional
payments or benefits in connection with my employment or the termination thereof
or under or in connection with any contract, agreement or understanding between
me and the Company. All employee benefits provided or funded in whole or in part
by the Company shall cease as of the Retirement Date, except that my healthcare
insurance shall continue until the last day of the month in which the Retirement
Date occurs.

3. Non-Disparagement. I agree that, from the date I sign this Agreement forward,
I will not, publicly or privately, disparage, defame or criticize the Company,
its Affiliates, officers, directors or shareholders.

4. Release of Claims.

(a) General Release. I, on behalf of myself, my heirs, estate, trust(s),
successors and assigns, hereby release and forever discharge the “Releasees”
hereunder, consisting of the Company and the Affiliates, and each of their
respective partners, members, managers, associates, affiliates, subsidiaries,
successors, heirs, assigns, agents, directors, officers, employees,
shareholders, representatives, lawyers, insurers, and all persons acting by,
through, under or in concert with them, or any of them, of and from any and all
Claims, as defined in Section 4(b).

(b) Claims Released. The “Claims” released herein include any and all manner of
action or actions, cause or causes of action, in law or in equity, suits, debts,
liens, contracts, agreements, promises, liability, claims, demands, damages,
losses, costs, attorneys’ fees or expenses, of any nature whatsoever, known or
unknown, fixed or contingent, which I now have or may hereafter have against the
Releasees, or any of them, by reason of any matter, cause, or thing whatsoever
from the beginning of time to the date hereof. Without limiting the generality
of the foregoing, Claims shall include: any claims in any way arising out of,
based upon, or related to my employment by or service as a director to any of
the Releasees, or any of them, or the termination thereof; any claim for wages,
salary, commissions, bonuses, fees, incentive payments, profit-sharing payments,
expense reimbursements, leave, vacation, severance pay or other benefits; any
alleged breach of any express or implied contract of employment; any alleged
torts or other alleged legal restrictions on the Company’s rights to terminate
my employment; and any alleged violation of any federal, state or local statute
or ordinance including, without limitation, Claims arising under: Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.; Title
VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991,
42 U.S.C. § 2000 et seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); the
Civil Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical Leave Act of
1993, 29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act of 1990, 42
U.S.C. § 12101 et seq.; the False Claims Act , 31 U.S.C. § 3729 et seq.; the
Employee Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.;
the Worker Adjustment and Retraining Notification Act, as amended, 29 U.S.C. §
2101 et seq.; the Fair Labor Standards Act, 29 U.S.C. § 215 et seq.; the
Sarbanes-Oxley Act of 2002; the California Fair Employment and Housing Act, as
amended, Cal. Lab. Code § 12940 et seq.; the California Equal Pay Law, as
amended, Cal. Lab. Code §§ 1197.5(a),1199.5; the Moore-Brown-Roberti Family
Rights Act of 1991, as amended, Cal. Gov’t Code §§12945.2, 19702.3; the
California Labor Code; the California WARN Act, Cal. Lab. Code § 1400 et seq.;
the California False Claims Act, Cal. Gov’t Code § 12650 et seq.; the California
Corporate Criminal Liability Act, Cal. Penal Code § 387; or any other federal,
state or local law.



--------------------------------------------------------------------------------

(c) Claims Not Released. Notwithstanding the generality of the foregoing, the
Claims released shall not include any claim or right to vested employee welfare
or retirement benefits, my rights under this Agreement, or any claim or right
that may not be released by private agreement, including without limitation, any
claim for unemployment insurance benefits, any workers’ compensation claim and
any claim for indemnification under California Labor Code Sections 2800 or 2802
(the “Unreleased Claims”).

(d) Unknown Claims. I ACKNOWLEDGE THAT I AM HEREBY ADVISED OF AND FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, I HEREBY EXPRESSLY WAIVE ANY RIGHTS THAT I MAY
HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.

(e) Review and Revocation.

(i) I understand that under the Older Workers Benefit Protection Act, I have a
right to review and revoke this Agreement as follows. I agree and acknowledge
that this Agreement includes a waiver and release of all claims that I have or
may have under the Age Discrimination in Employment Act of 1967, as amended, 29
U.S.C. § 621, et seq. (“ADEA”). The following terms and conditions apply to and
are part of the waiver and release of the ADEA claims under this general
release:

(A) This Agreement is written in a manner calculated to be understood by me, and
I understand it.

(B) The waiver and release of claims under the ADEA contained in this Agreement
does not cover rights or claims that may arise after the date on which I sign
this Agreement.

(C) This Agreement provides for consideration in addition to anything of value
to which I am already entitled.

(D) I am hereby advised to consult an attorney before signing this Agreement.

(E) I have been granted twenty-one (21) days after receiving this Agreement to
decide whether or not to sign this Agreement. If I sign this Agreement prior to
the expiration of the twenty-one (21) day period, I do so voluntarily and after
having had the opportunity to consult with an attorney, and I hereby waive the
remainder of the twenty-one (21) day period.

(F) I have the right to revoke this Agreement within seven (7) days of signing
this Agreement, and this Agreement shall not be enforceable or effective until
the expiration of that period. In the event this Agreement is revoked, this
Agreement will be null and void in its entirety, and I will not be entitled to
the Severance Benefits as provided in Section 2 of this Agreement.



--------------------------------------------------------------------------------

(G) If I wish to revoke this Agreement, I must deliver written notice stating my
intent to revoke this Agreement to the Company’s Chief Executive Officer, on or
before 5:00 p.m. on the seventh (7th) day after the date on which I signed this
Agreement.

(f) No Assignments of Claims. I represent and warrant that there has been no
assignment or other transfer of any interest in any Claim that I may have
against Releasees, or any of them, and I agree to indemnify and hold Releasees,
and each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or Claims under any such
assignment or transfer. It is the intention of the Parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against me under this indemnity.

(g) No Actions. I agree that if I hereafter commence any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then I will pay to Releasees, and each of them, in addition to any other damages
caused to Releasees thereby, all attorneys’ fees incurred by Releasees in
defending or otherwise responding to said suit or Claim. The foregoing shall not
apply to: (i) my right to file a charge with the United States Equal Employment
Opportunity Commission; however, I hereby waives any right to any damages or
individual relief resulting from any charge; or (ii) any suit or Claim to the
extent it challenges the effectiveness of this release with respect to a claim
under the Age Discrimination in Employment Act.

(h) No Admission. I understand and agree that neither the payment of any sum of
money nor the execution of this Release shall constitute or be construed as an
admission of any liability whatsoever by the Releasees, or any of them, who have
consistently taken the position that they have no liability whatsoever to me.

(i) No Reliance. I acknowledge that different or additional facts may be
discovered in addition to what is now known or believed to be true by me with
respect to the matters released in this Agreement, and I agree that this
Agreement shall be and remain in effect in all respects as a complete and final
release of the matters released, notwithstanding any different or additional
facts.

5. Notices.

Any notice to be given hereunder shall be deemed sufficient if addressed in
writing and delivered by certified mail to the addresses listed below:

If to the Company:

Puma Biotechnology, Inc.

10880 W. Wilshire Blvd., Suite #2150

Los Angeles, CA 90024-2800

Attn: Vice President, Human Resources

If to me, to the most recent address on file with the Company;



--------------------------------------------------------------------------------

Notices and communications shall be effective when actually received by the
addressee. Either Party may change the address for notice by sending written
notice of a change of address to the other Party in accordance with this
Section 5.

6. Severability. If any term, provision, covenant or condition of this Agreement
is held by a court of competent jurisdiction to exceed the limitations permitted
by applicable law, as determined by such court in such action, then the
provisions will be deemed reformed to apply to the maximum limitations permitted
by applicable law and the Parties hereby expressly acknowledge their desire that
in such event such action be taken. Notwithstanding the foregoing, the Parties
further agree that if any term, provision, covenant or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall remain in full force and
effect and in no way shall be affected, impaired or invalidated.

7. Entire Agreement; Amendment. This Agreement (which defined term shall include
the Exhibits hereto), represent the entire agreement and understanding among the
Parties concerning my employment and separation from the Company and, except as
expressly set forth herein, supersedes and replaces any and all prior agreements
and understandings concerning my relationship with the Company and his
compensation from the Company. This Agreement may only be amended by a writing
signed by both me and a duly authorized officer of the Company. Notwithstanding
the foregoing, my obligations under any confidentiality, intellectual property
and/ or assignment of inventions agreement, including without limitation, that
certain Proprietary Information and Inventions Assignment Agreement, dated as of
October 21, 2011, shall survive the Retirement Date and shall not be amended,
limited or superseded by this Agreement.

8. Governing Law. This Agreement shall be governed by the laws of the State of
California without regard to its conflict of laws rules.

9. Acknowledgement. I acknowledge that the Severance Benefits are consideration
for my promises and covenants contained and affirmed in this Agreement,
including without limitation, and that such consideration is above and beyond
any compensation to which I am entitled from the Company in connection with my
employment or the termination thereof, or under any contract or law.

10. Confidentiality. I will not, directly or indirectly, provide to any person
or entity any information that concerns or relates to the negotiation of or
circumstances leading to the execution of this Agreement or to the terms and
conditions hereof, provided that I may make disclosure of the foregoing: (a) to
the extent that such disclosure is specifically required by law or legal process
or as authorized in writing by the Company; (b) to my tax advisor(s) or
accountant(s) as may be necessary for the preparation of tax returns or other
reports required by law; (c) to my attorney(s); (d) to members of my immediate
family; and/or (e) to any tax agency. Provided, that prior to disclosing any
such information (except disclosures required by law or legal process or as
authorized in writing), I must inform the recipients that they are bound by the
limitations of this Section 10.

11. Exceptions. Notwithstanding anything in this Agreement to the contrary,
nothing contained in this Agreement shall prohibit me (or my attorney) from
(i) filing a charge with, reporting possible violations of federal law or
regulation to, participating in any investigation by, or cooperating with the
U.S. Securities and Exchange Commission, the Financial Industry Regulatory
Authority, the Equal Employment Opportunity Commission, the National Labor
Relations Act, the Occupational Safety and Health Administration, the U.S.
Commodity Futures Trading Commission, the U.S. Department of Justice or any
other securities regulatory agency, self-regulatory authority or federal, state
or local regulatory authority (collectively, “Government Agencies”), or making
other disclosures that are protected under the whistleblower provisions of
applicable law or regulation, (ii) communicating directly



--------------------------------------------------------------------------------

with, cooperating with, or providing information (including trade secrets) in
confidence to any Government Agencies for the purpose of reporting or
investigating a suspected violation of law, or from providing such information
to my attorney or in a sealed complaint or other document filed in a lawsuit or
other governmental proceeding, and/or (iii) receiving an award for information
provided to any Government Agency. Pursuant to 18 USC Section 1833(b), I will
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that is made: (x) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (y) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Further, nothing
in this Agreement is intended to or shall preclude me from providing truthful
testimony in response to a valid subpoena, court order, regulatory request or
other judicial, administrative or legal process or otherwise as required by law.
If I am required to provide testimony, then unless otherwise directed or
requested by a Governmental Agency or law enforcement, I shall notify the
Company in writing as promptly as practicable after receiving any such request
of the anticipated testimony and at least ten (10) days prior to providing such
testimony (or, if such notice is not possible under the circumstances, with as
much prior notice as is possible) to afford the Company a reasonable opportunity
to challenge the subpoena, court order or similar legal process.

12. Attorneys’ Fees. The Parties shall bear their own attorneys’ fees and
expenses in connection with the negotiation of and entry into this Agreement. In
the event of any litigation arising out of a dispute as to the interpretation,
enforcement or breach of this Agreement, the prevailing party shall be entitled
to an award of its attorneys’ fees, expert witness expenses and legal costs
reasonably incurred.

13. Voluntary Execution of Agreement. I acknowledge and agree that I am
executing this Agreement voluntarily and without any duress or undue influence
on the part or behalf of the Company, with the full intent of releasing all
Claims. I further acknowledge and agree that I have been represented with
respect to this Agreement by legal counsel of my own choice or I have
voluntarily declined to seek such counsel.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 

COMPANY:   Puma Biotechnology, Inc.  

 

  By:   Title: EMPLOYEE: SIGN AND RETURN ON OR BEFORE [ • ] EMPLOYEE:      

 

Charles R. Eyler



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AGREEMENT

This General Release Agreement (this “Release”) is made by myself in favor of
Puma Biotechnology, Inc. (the “Company”) and the “Releasees” (as defined below),
as of the eighth (8th) day after the date on which I sign this Release if not
revoked in accordance with Section 5 below.

1. General Release. In exchange for the benefits set forth in the Transition and
General Release Agreement entered into by and between myself and the Company
(the “Agreement”) to which this Release is an exhibit, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, I, on behalf of myself, my heirs, estate, trust(s), successors and
assigns, hereby release and forever discharge the “Releasees” hereunder,
consisting of the Company and the Affiliates, and each of their respective
partners, members, managers, associates, affiliates, subsidiaries, successors,
heirs, assigns, agents, directors, officers, employees, shareholders,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all Claims, as defined
in Section 2.

2. Claims Released. The “Claims” released herein include any and all manner of
action or actions, cause or causes of action, in law or in equity, suits, debts,
liens, contracts, agreements, promises, liability, claims, demands, damages,
losses, costs, attorneys’ fees or expenses, of any nature whatsoever, known or
unknown, fixed or contingent, which I now have or may hereafter have against the
Releasees, or any of them, by reason of any matter, cause, or thing whatsoever
from the beginning of time to the date hereof. Without limiting the generality
of the foregoing, Claims shall include: any claims in any way arising out of,
based upon, or related to my employment by or service as a director to any of
the Releasees, or any of them, or the termination thereof; any claim for wages,
salary, commissions, bonuses, fees, incentive payments, profit-sharing payments,
expense reimbursements, leave, vacation, severance pay or other benefits; any
alleged breach of any express or implied contract of employment; any alleged
torts or other alleged legal restrictions on the Company’s rights to terminate
my employment; and any alleged violation of any federal, state or local statute
or ordinance including, without limitation, Claims arising under: Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.; Title
VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991,
42 U.S.C. § 2000 et seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); the
Civil Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical Leave Act of
1993, 29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act of 1990, 42
U.S.C. § 12101 et seq.; the False Claims Act , 31 U.S.C. § 3729 et seq.; the
Employee Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.;
the Worker Adjustment and Retraining Notification Act, as amended, 29 U.S.C. §
2101 et seq.; the Fair Labor Standards Act, 29 U.S.C. § 215 et seq.; the
Sarbanes-Oxley Act of 2002; the California Fair Employment and Housing Act, as
amended, Cal. Lab. Code § 12940 et seq.; the California Equal Pay Law, as
amended, Cal. Lab. Code §§ 1197.5(a),1199.5; the Moore-Brown-Roberti Family
Rights Act of 1991, as amended, Cal. Gov’t Code §§12945.2, 19702.3; the
California Labor Code; the California WARN Act, Cal. Lab. Code § 1400 et seq.;
the California False Claims Act, Cal. Gov’t Code § 12650 et seq.; the California
Corporate Criminal Liability Act, Cal. Penal Code § 387; or any other federal,
state or local law.

3. Claims Not Released. Notwithstanding the generality of the foregoing, the
Claims released shall not include the Company’s obligations to provide the
benefits under Sections 1 and 2 of the Agreement, any claim or right to vested
employee welfare or retirement benefits, or any claim or right that may not be
released by private agreement, including without limitation, any claim for
unemployment insurance benefits, any workers’ compensation claim and any claim
for indemnification under California Labor Code Sections 2800 or 2802 (the
“Unreleased Claims”).



--------------------------------------------------------------------------------

4. Unknown Claims. I ACKNOWLEDGE THAT I AM HEREBY ADVISED OF AND FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, I HEREBY EXPRESSLY WAIVE ANY RIGHTS THAT I MAY
HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.

5. Review and Revocation.

(a) I understand that under the Older Workers Benefit Protection Act, I have a
right to review and revoke this Release as follows. I agree and acknowledge that
this Release includes a waiver and release of all claims that I have or may have
under the Age Discrimination in Employment Act of 1967, as amended, 29
U.S.C. § 621, et seq. (“ADEA”). The following terms and conditions apply to and
are part of the waiver and release of the ADEA claims under this general
release:

(i) This Release is written in a manner calculated to be understood by me, and I
understand it.

(ii) The waiver and release of claims under the ADEA contained in this Release
does not cover rights or claims that may arise after the date on which I sign
this Release.

(iii) This Release provides for consideration in addition to anything of value
to which I am already entitled.

(iv) I am hereby advised to consult an attorney before signing this Release.

(v) I have been granted twenty-one (21) days after receiving this Release to
decide whether or not to sign this Release. If I sign this Release prior to the
expiration of the twenty-one (21) day period, I do so voluntarily and after
having had the opportunity to consult with an attorney, and I hereby waive the
remainder of the twenty-one (21) day period.

(vi) I have the right to revoke this Release within seven (7) days of signing
this Release, and this Release shall not be enforceable or effective until the
expiration of that period. In the event this Release is revoked, this Release
will be null and void in its entirety, and I will not be entitled to the
Severance Benefits as provided in Section 2 of this Release.

(vii) If I wish to revoke this Release, I must deliver written notice stating my
intent to revoke this Release to the Company’s Chief Executive Officer, on or
before 5:00 p.m. on the seventh (7th) day after the date on which I signed this
Release.

6. No Assignments of Claims. I represent and warrant that there has been no
assignment or other transfer of any interest in any Claim that I may have
against Releasees, or any of them, and I agree to indemnify and hold Releasees,
and each of them, harmless from any liability, Claims, demands, damages,



--------------------------------------------------------------------------------

costs, expenses and attorneys’ fees incurred by Releasees, or any of them, as
the result of any such assignment or transfer or any rights or Claims under any
such assignment or transfer. It is the intention of the parties that this
indemnity does not require payment as a condition precedent to recovery by the
Releasees against me under this indemnity.

7. No Actions. I agree that if I hereafter commence any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then I will pay to Releasees, and each of them, in addition to any other damages
caused to Releasees thereby, all attorneys’ fees incurred by Releasees in
defending or otherwise responding to said suit or Claim. The foregoing shall not
apply to: (i) my right to file a charge with the United States Equal Employment
Opportunity Commission; however, I hereby waives any right to any damages or
individual relief resulting from any charge; or (ii) any suit or Claim to the
extent it challenges the effectiveness of this release with respect to a claim
under the Age Discrimination in Employment Act.

8. No Admission. I understand and agree that neither the payment of any sum of
money nor the execution of this Release shall constitute or be construed as an
admission of any liability whatsoever by the Releasees, or any of them, who have
consistently taken the position that they have no liability whatsoever to me.

9. No Reliance. I acknowledge that different or additional facts may be
discovered in addition to what is now known or believed to be true by me with
respect to the matters released in this Release, and I agree that this Release
shall be and remain in effect in all respects as a complete and final release of
the matters released, notwithstanding any different or additional facts.

10. Exceptions. Notwithstanding anything in this Release to the contrary,
nothing contained in this Release shall prohibit me (or my attorney) from
(i) filing a charge with, reporting possible violations of federal law or
regulation to, participating in any investigation by, or cooperating with the
U.S. Securities and Exchange Commission, the Financial Industry Regulatory
Authority, the Equal Employment Opportunity Commission, the National Labor
Relations Act, the Occupational Safety and Health Administration, the U.S.
Commodity Futures Trading Commission, the U.S. Department of Justice or any
other securities regulatory agency, self-regulatory authority or federal, state
or local regulatory authority (collectively, “Government Agencies”), or making
other disclosures that are protected under the whistleblower provisions of
applicable law or regulation, (ii) communicating directly with, cooperating
with, or providing information (including trade secrets) in confidence to any
Government Agencies for the purpose of reporting or investigating a suspected
violation of law, or from providing such information to my attorney or in a
sealed complaint or other document filed in a lawsuit or other governmental
proceeding, and/or (iii) receiving an award for information provided to any
Government Agency. Pursuant to 18 USC Section 1833(b), I will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made: (x) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or (y) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Further, nothing in this
Release is intended to or shall preclude me from providing truthful testimony in
response to a valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law. If I am
required to provide testimony, then unless otherwise directed or requested by a
Governmental Agency or law enforcement, I shall notify the Company in writing as
promptly as practicable after receiving any such request of the anticipated
testimony and at least ten (10) days prior to providing such testimony (or, if
such notice is not possible under the circumstances, with as much prior notice
as is possible) to afford the Company a reasonable opportunity to challenge the
subpoena, court order or similar legal process.

 



--------------------------------------------------------------------------------

11. Severability. If any term, provision, covenant or condition of this Release
is held by a court of competent jurisdiction to exceed the limitations permitted
by applicable law, as determined by such court in such action, then the
provisions will be deemed reformed to apply to the maximum limitations permitted
by applicable law and the parties hereby expressly acknowledge their desire that
in such event such action be taken. Notwithstanding the foregoing, the parties
further agree that if any term, provision, covenant or condition of this Release
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall remain in full force and
effect and in no way shall be affected, impaired or invalidated.

12. Entire Agreement; Amendment. This Release, together with the Agreement and
that certain Proprietary Information and Inventions Assignment Agreement, dated
as of October 21, 2011, represent the entire agreement and understanding among
the parties concerning the subject matter hereof. This Release may only be
amended by a writing signed by both me and a duly authorized officer of the
Company.

[Signature Page Follows]



--------------------------------------------------------------------------------

Sign only on or within 21 days after February 15, 2019.

 

  CHARLES R. EYLER Date:                                      
                                    